El Juez Asociado Señor SNyder
emitió la opinión del tribunal.
El presente es un pleito en cobro de contribuciones pa-gadas por los demandantes al Tesorero, bajo protesta, por *547la suma de $234.43, por concepto de contribuciones, recar-gos, penalidades e intereses sobre gomas y tubos para carros de bueyes importados en Puerto Rico por los demandantes durante 1937, 1938 y 1939. El demandado excepcionó la demanda. Los demandantes lian apelado de la sentencia de la corte de distrito dictada después de la resolución decla-rando con lugar la excepción previa.
La única cuestión aquí envuelta es si la contribución pro-vista en la Sección 16, Ley número 85, Leyes de Puerto Rico, 1925, (pág. 401) según quedó enmendada, conocida como la Ley de Rentas Internas, se aplica a las gomas y tubos para carros de bueyes.
Desde que se aprobó originalmente, la Ley de Rentas Internas ha sido enmendada en casi todas las sesiones de la Legislatura. En varias de estas ocasiones, ban sido enmendados los párrafos que tratan de las gomas y tubos. Originalmente, la sección 16 contenía- el siguiente párrafo:
“15. Vehículos de motor. — Sobre todo vehículo de motor, tales como automóviles, camiones, tractores, auto-wagones, autos de arras-tre (sea cual fuere el nombre con que se conocieren) ; chassis, moto-res, cajas, tubos interiores y gomas sólidas o neumáticas para las mismas; sobre motocicletas y lanchas (tengan o no puestos los moto-res) ; motores para las mismas y sobre gomas sólidas o neumáticas para motocicletas que se vendan, traspasen o usen en Puerto Rico, un impuesto de siete (7) por ciento ad valorem.”
Es claro que de acuerdo con este párrafo sólo estaban sujetas a la contribución en cuestión las gomas y tubos para vehículos de motor, incluyendo motocicletas. Y por el pá-rrafo 28 de la sección 16 también se imponía una contribución de 7 por ciento ad valorem “sobre toda bicicleta de pedal, partes, accesorios y neumáticos para las mismas, que se ven-dan, traspasen o usen en Puerto Rico”. Estas eran las únicas disposiciones en dicha ley que expresamente impo-nían una contribución sobre gomas y tubos. Las gomas y tubos que no fueran a usarse bien en vehículos de motor o en bicicletas de pedal no estaban por tanto sujetos a la con-*548tribución del siete por ciento. Pero estaban sujetos por las disposiciones de la sección 62 de la ley a una contribución del 2 por ciento sobre ‘‘cualesquiera artículos objeto de co-mercio, que no estén especificados en la sección 16 de esta Ley, o exentos de contribución según lo dispuesto en la misma. ’ ’
El párrafo 28 de la sección 16 fué enmendado por la Ley número 11, Leyes de Puerto Rico, Sesión Extraordinaria, 1926 (pág. 31), para que leyera como sigue: “28. Bicicletas., Sobre toda bicicleta de pedal que se venda, traspase o use en Puerto Rico, un impuesto de siete (7) por ciento ad valo-rem.” Así vemos que de ahí en adelante las gomas y tubos para bicicletas no estaban ya sujetos a la contribución de 7 por ciento ad valorem anteriormente impuéstales, y que la referida contribución de 7 por ciento sólo se aplicaba a go-mas y tubos para las diferentes clases de vehículos de motor descritos en el párrafo 15 de la sección 16.
En 1927 la Legislatura promulgó de nuevo la sección 16, incluyendo los vehículos de motor bajo el párrafo 8 en vez del párrafo 15, pero con la misma fraseología (Ley número 17, Leyes de Puerto Rico, Segunda Sesión Extraordinaria, 1927, pág. 459). Por la Ley número 83, Leyes de Puerto Rico, 1931 (pág. 505), el párrafo 8 de la sección 16 se en-mendó para que leyera; en parte, como sigue:
“8. Vehículos de. motor y lanchas y botes de, motor. — Sobre todo vehículo de motor, incluyendo automóviles, autow'agones, camiones, tractores, autos de arrastre, motocicletas (sea cual fuere el nombre con que se conocieren), chassis, motores, cajas, baterías, tubos inte-riores y neumáticos para los mismos, lanchas . . . que se vendan, tras-pasen, fabriquen, usen o introduzcan en Puerto Rico, un impuesto de diez (10) por ciento sobre el precio de venta en Puerto Rico; Dispo-niéndose, que . . . sobre gomas sólidas para camiones y otros vehícu-los de motor que se vendan, usen, traspasen, fabriquen o introduzcan en Puerto Rico, el impuesto será de quince (15) por ciento sobre al precio de venta; . ». . ”
Esta Ley de 1931 no hizo referencia a otras gomas y tu-bos para vehículos, excepción hecha de las gomas y tubos *549para vehículos de motor. En julio 24 de 1931 el Tesorero expidió un Reglamento que cubría la Ley de Rentas Internas que dice en parte como sigue:
“Sección 8. — (Sección 16 de la Ley.) — A partir del día 4 de agosto de 1931 se cobrará y pagará como impuesto de rentas inter-nas, por una sola vez, sobre todos los artículos que más adelante se mencionan y aquellos comprendidos en la Sección 16 de la Ley de Rentas Internas . . . que fueren introducidos, vendidos, ... en ■Puerto Rico, lo siguiente:
“Diez por ciento sobre el precio de venta de:
“31. Neumáticos para vehículos de motor.
“38, Tubos de automóviles.”
Este Reglamento, en la sección 9, párrafo 8, definió los tubos interiores y neumáticos como sigue:
“Sección 9. — Definición de Incisos de la. Sección 16. — Para los efectos del cobro y pago de los impuestos se definen los siguientes in-.cisos, y la manera de pagar los impuestos, como sigue:
“Tubos interiores y neumáticos. — Se considerará comprendido en las disposiciones de la ley todo tubo interior y neumático, sea cual fuere su condición, que. se utilizare para cualquier vehículo de motor. ’ ’
La Ley número 108, Leyes de Puerto Rico, 1936 ((1) pág. 567), enmendó nuevamente el párrafo 8 de la sección 16 de la Ley de Rentas Internas. La contribución sobre gomas y tubos se eliminó del párrafo 8 y se incluyó en un nuevo pá- ' rrafo número 8A. Ambos párrafos, en sus partes pertinen-tes, dicen como sigue:
■ “8. ‘Vehículos y apa/ratos de■ auto-impulsión’ y lanchas y botes ..de motor. — Sobre todo vehículo y aparato movido por propia impul-sión, tales como automóviles, autovagones, camiones, locomotoras, .tractores, autos de arrastre, motocicletas (sea cual fuere el nombre con que se conocieren), incluyendo chassis, motores, cuerpos de autos sin motor, tanques, baterías, ... y sobre toda parte o accesorios para cualesquiera de los artículos aquí enumerados, excluyendo neu-*550máíícos, tubos interiores y gomas sólidas, que se vendan, traspasen, fabriquen, usen o introduzcan en Puerto Rico, un impuesto de diez (10) por ciento sobre el precio de venta en Puerto Rico, ...”
“8. — A. Neumáticos, tubos interiores pura los mismos y gomas sólidas para vehículos de motor. — Sobre todo neumático, tubos inte-riores para los mismos, y gomas sólidas para vehículos de motor que se vendan, traspasen, fabriquen, usen o introduzcan en Puerto Rico, un impuesto de doce y medio (12%) por ciento sobre el precio de venta.”
Afirman los demandantes y no niega el demandado que a través de todo este período, — es decir, desde 1925 hasta al-guna época en 1942 — el Tesorero interpretó el párrafo en cuestión como que se aplica sólo a gomas y tubos para ve-hículos de motor. Sobre las gomas y tubos para otros fines, tales como para ser usados en carros de bueyes, se imponía una contribución a razón del 2 por ciento de conformidad con la sección 62 de la Ley de Rentas Internas.
En 1941 hubo todavía otra enmienda a la ley. La Ley número 158, Leyes de Puerto Rico, 1941 ((1) pág. 949), pro-mulgó de nuevo la sección 16 de la Ley de Rentas Internas. Los párrafos 8 y 8A fueron entonces numerados párrafos 7, 8, 9 y 10 y dicen como sigue:
“7. Vehículos y aparatos de auto-impulsión. — Sobre automóviles, motocicletas, locomotoras, tractores, y otros vehículos de propia im-pulsión de naturaleza semejante, (sea cual fuere el nombre con que se conocieren), incluyendo chassis, motores, cuerpos de autos sin motor. tanques, baterías, motores para los mismos, y sobre toda parte o aecesoi’io para cualquiera de los artículos aquí enumerados, exclu-yendo neumáticos, tubos interiores y gomas sólidas, que se vendan, traspasen, fabriquen, usen o introduzcan en Puerto Rico, un impuesto de doce y medio (12%) por ciento sobre el precio de venta en Puerto Rico; . . . .
“8. Otros vehículos y aparatos de auto-impulsión. — Sobre auto vagones, camiones, y autos de arrastre y otros vehículos similares de auto-impulsión (sea cual fuere el nombre con que se conocieren), in-cluyendo chassis, motores, ... y sobre toda parte o accesorio para cualquiera de los artículos aquí enumerados, excluyendo neumáticos, tubos interiores y gomas sólidas, que se vendan, ... un impuesto de doce y medio (12%) por ciento . . .
*551“9. Lanchas, yates y botes ele motor. — Sobre todo yate, lancha. . •
“10. Neumáticos, tubos interiores para los mismos y gomas sólidas para vehículos de motor. — Sobre todo neumático, tubos interiores para los mismos, y gomas sólidas para vehículos de motor que se vendan, traspasen, fabriquen, usen o introduzcan en Puerto Rico, un impuesto de doce y medio (12%) por ciento sobre el precio de venta.”
La Ley número 29, Leyes de Puerto Rico, 1941 ((1) pág. 469), derogó la sección 62 de la Ley de Rentas Internas. Como hemos visto, esta sección disponía una contribución de 2 por ciento para todos los artículos sobre los cuales la sec-ción 16 no impusiere expresamente una contribución. Hasta dicha fecha el Tesorero, de conformidad con su propio Re-glamento, aparentemente había estado cobrando sólo una contribución de 2 por ciento sobre gomas y tubos para carros de bueyes .en la teoría de que la contribución mayor provista en la sección 16 se aplicaba solamente a gomas y tubos para vehículos de motor. Cuando la sección que imponía la con-tribución genérica del 2 por ciento fué derogada, el Tesorero concluyó que tales gomas y tubos estaban sujetos a la con-tribución mayor — que había aumentado del 7 al 10 al 12% por ciento — provista en la sección 16. Según tenemos enten-dido, el Tesorero asumió esta posición sin hacer ningún cam-bio formal en su propio Reglamento arriba copiado, que disponía expresamente que la contribución mayor no se aplica a gomas y tubos como los aquí envueltos.
La corte de distrito, al dictar sentencia a favor del Te-sorero, concluyó que el párrafo bajo consideración, según quedó enmendado en 1936 (párrafo 8A) y en 1941 (párrafo 10), (1) está sujeto a “una sola interpretación, o sea, que por las mismas se impone una contribución sobre todo neumá-tico y tubos interiores para los mismos que se vendan, tras-pasen, fabriquen, usen o introduzcan en Puerto Rico, sean *552éstos para vehículos de motor, carretas de bueyes, “trailers”, bicicletas, carretillas, o para ser usados en cualquier otro aparato que utilice neumáticos, ya que las mismas no esta-blecen distinción de clase alguna, excepto la que se hace en cuanto a gomas sólidas para vehículos de motor.
“De acuerdo con la doctrina conocida como del ‘último antecedente’, las palabras, frases y cláusulas relativas o que modifican deben ser aplicadas a las palabras o frases que inmediatamente las preceden y no deben ser interpretadas en el sentido de extenderse a o incluir otras más remotas, y siendo ello así, la frase ‘para vehículos de motor’ en las sec-ciones aquí .transcritas es aplicable, únicamente, a las pala-bras ‘gomas sólidas’ que la anteceden, y no a la palabra y frase ‘neumáticos’ y ‘tubos interiores para los mismos’ (Véase; Mayagüez Sugar Co. v. Carreras, Tesorero, 59 D.P.R. 720; 59 C.J. 985).”
La corte de distrito abandonó él camino correcto cuando aplicó mecánicamente la doctrina del “último antecedente” como fórmula (test) única para determinar el significado del estatuto bajo su consideración. En manera alguna esta doctrina es la única fórmula de que disponen las cortes para determinar el significado de un estatuto. Crawford on Statutory Construction, dice a las páginas 331-2: “Sin embargo, no debe utilizarse esta regla de construcción hasta que otras más importantes hayan demostrado ser fútiles. Si hay algo en la ley indicativo de que la intención es que la palabra relativa o disposición modificadora se aplique a otras en vez del antecedente inmediatamente anterior, es obvio que la regla debe descartarse.
“Sin embargo, sólo es necesario una leve indicación para poder extender el alcance del término relativo. Tal extensión quizá podría exigirse por el significado natural y de sentido común de la ley, y en particular con el fin de evitar resultados absurdos o para impedir una desviación del evidente propó-sito de la Legislatura. Y cuando una cláusula o frase apa-*553rece después de varias palabras a las cuales puede aplicarse de igual manera, de ser posible, deberá interpretarse como que se aplica a todas ellas.”
En el caso de Mayagüez Sugar Co., Inc., tal como indicó la Corte de Circuito de Apelaciones para el Primer Circuito en Buscaglia v. Bowie, 139 P. (2) 294, (C.C.A. 1er Circuito, 1943) a la página 297, “de haber decidido la Corle Suprema de Puerto Rico en otra forma, la ley prácticamente hubiera sido destruida como medida contributiva toda vez que sólo las mieles ‘vendidas pa.ra consumo en Puerto Rico’ o ‘manu-facturadas para consumo en Puerto Rico’ estarían sujetas a contribución; y, siendo la producción de mieles una industria de exportación, la mayor parte del ingreso contemplado por la legislatura evadiría la contribución.”
El caso de Bowie contiene lenguaje aplicable al presente. La corte dice a la página 296:
“Encontramos apoyo para ella [la posición del demandado] en lo que se conoce como la doctrina del ‘último antecedente’ que exige en interpretación de estatutos que las palabras modificadoras, en au-sencia de una intención en contrario, se apliquen de ordinario única-mente a las palabras o frases inmediatamente anteriores. Pero en primer lugar esto sería contrario al significado natural o de sentido común del estatuto. Como se dijo en Lewis, Sutherland Statutory Construction, Yol. 2, Sección 420:
“ ‘Este principio [último antecedente] no tiene gran valor: sólo funciona cuando nada hay en el estatuto que indique que las palabras relativas o la disposición modificadora tiende a surtir un efecto dife-rente. Y una leve indicación del propósito legislativo o la lectura ordinaria y de sentido común de la ley, pueden eliminarla y darle una aplicación más comprensiva.’
.“En el caso de Great Western Ry. v. Swiden, etc. Ry., L. R. 9 App. Cas. 787, 808, se dijo que ‘como.cuestión de interpretación ordi-naria cuando varias palabras aparecen seguidas por una expresión general que es aplicable tanto a la primera y a otras palabras como a la- última, dicha expresión no se limita a la última, sino que se aplica a todas’.
“Esta última regla de interpretación estatutaria ©=! seguida por la Corte Suprema en Puerto Rico Ry., Light & Power Co. v. Mor, 253 *554U.S. 345, 348, 40 S. Ct. 516, 518, 64 L. Ed. 944; donde dice: ‘Cuando varias palabras aparecen seguidas por una cláusula que es aplicable tanto a la primera y a otras palabras como, a la última, la interpre-tación natural del lenguaje exige que'la cláusula se lea como apli-cable a todas.’ ” (Primer corchete nuestro).
En síntesis, todos los casos, incluyendo el de Mayagüez Sugar Co. Inc., reconocen que la doctrina del “último ante-cedente” dista mucho de ser una regla absoluta. Esta corte, en el lenguaje que se encuentra a las páginas 719-24 del caso de Mayagües Sugar Co. Inc., en efecto aconseja cautela contra la aplicación general y universal de la doctrina del úl-timo antecedente. (2)
La “leve” indicación de un propósito contrario necesario para rendir inaplicable la doctrina del “último antecedente” concurre patentemente en este caso. En primer lugar, la historia legislativa de la ley a través de sus varias enmien-das indica el propósito de imponer contribución exclusiva-mente a las gomas y tubos que fueran a uharse en vehículos de motor.. Puede ser, como afirma el apelado, que este pro-pósito original se debiera al hecho de que en 1925 era raro el uso de gomas y tubos en vehículos que no fueran de motor. Pero cualesquiera que fueran sus razones, la Legislatura expresó claramente su intención a este respecto.
Es significativo, por ejemplo, que después de haber orde-nado en 1925 (3) una contribución sobre gomas de bicicleta— la única vez en que la contribución se impuso específicamente sobre un vehículo sin motor — la Legislatura mediante legis-lación de emergencia en su primera oportunidad — la Sesión Extraordinaria de 1926 (4) — eliminó dicha contribución sobre gomas de bicicletas, restableciendo la situación mediante la *555cual pagaban contribución solamente las gomas y tubos para vehículos de motor.
Como hemos visto el Tesorero adoptó formalmente un 'Reglamento'asumiendo esta posición; y nuestra- atención no ha sido llamada hacia cambio alguno en este Reglamento desde que se adoptó en 1931.
Finalmente, el significado ordinario y natural de la cláu-sula en cuestión inevitablemente nos lleva a la conclusión de que la ley siempre ha dispuesto la contribución mayor sobre gomas y tubos únicamente para vehículos de motor. A nuestros fines, el lenguaje del párrafo pertinente de la sec-ción 16 de la Ley de Rentas Internas ha permanecido subs-tancialmente el mismo desde 1925 al 1941. Si la Legislatura hubiera intentado imponer la contribución mayor sobre go-mas y tubos independientemente de su uso, hubiera sido fácil redactar el lenguaje a ese efecto. Sin embargo, la Le-gislatura ha dispuesto consistentemente que — citando la Ley de 1936, que es el estatuto que controla las transacciones ante nos — “sobre todo neumático,.tubos interiores para los mismos, y gomas sólidas para vehículos de motor . . . un impuesto de doce y medio (12%) por ciento . . .”. Consi-deramos la anterior una oración simple e inequívoca prove-yendo que una corta lista de artículos pagarán contribución ■si se usan “para vehículos de motor”. Resolver en este caso que “para vehículos de motor” se aplica solamente a “go-mas sólidas” sería, a nuestro juicio, altamente artificial' e injustificado. Constituiría un flagrante mal uso de la doc-trina del “último antecedente”, y en efecto sería resolver que uno nunca puede poner una.frase al final de una oración con la intención de que ésta modifique una lista de partidas anteriores, no importa lo pequeña que sea. Adoptar tal regla inexorable sería hacer caso omiso de las reglas familia-res de gramática y cánones tradicionales de interpretación estatutaria. En vista de (a) el lenguaje claro del estatuto, (ó) su historia legislativa, y (c) la interpretación adminis-*556trativa ininterrumpida de conformidad con la misma, (5) no es de aplicación a este caso la doctrina del “último antece-dente ”.(6)

La sentencia apelada será revocada y se dictará una nueva sentencia a favor de los demandantes.


Las gomas y tubos aquí envueltos fueron importados en Puerto Rico du-rante el 1937, 1938 y 1939, y por tanto la contribución sobre los mismos no puede ser afectada por la enmienda de 1941. Sin embargo, dicho punto no es material aquí toda vez que la enmienda de 1941 no efectuó cambio alguno en el lenguaje de la Ley de 1936 en relación con la cuestión ante nos.


 Al mismo efecto, Buras v. Fidelity & Deposit Co. of Maryland, 1 So. (2) 552 (La., 1941); Kelly v. State Personnel Board of California 88 P. (2) 264 Calif., 1939).


 Ley número 85, Leyes de Puerto Eioo, 1925 (pág. 401).


 Ley número 11, Leyes de Puerto Rico, (Sesión Extraordinaria), 1926 (pág.' 31).


 Si el significado del estatuto fuera dudoso o ambiguo, que no lo es, esta-ríamos llamados a considerar si bajo todas las circunstancias de este caso, debié-ramos dar peso substancial o quizá decisivo al Reglamento del Tesorero. Indu-dablemente el tiempo ha venido a dar a los Reglamentos del Tesorero de Puerto Rico en casos contributivos el efecto y alcance descritos en Helvering v. Griffiths, 318 U.S. 371 a las páginas 395-6, y los casos allí citados (véanse también 1 Mertens, Law of Federal Income Taxation, Secciones 3.21, 3.22, págs. 87-93, y 1943 Cumulative Pocket Supplement; Welch v. Bradley, 130 P. (2) 109; (C.C.A. 1st, 1942) pág. 114, 115). Sin embargo, no es necesario que nos preocupemos con dicho problema en el presente caso, en vista de nuestra conclusión en cuanto al significado claro del estatuto aun sin la ayuda del Reglamento del Tesorero al mismo efecto.


 Royal Indemnity Co. v. Puerto Rico Cement Corp. 142 P. (2d) 237, resuelto por la Corte de Circuito de Apelaciones para el Primer Circuito el 5 de abril de 1944, sin mencionar la doctrina del "último antecedente" propia-mente dicha, la aplica a los hechos de dicho caso debido a la historia legislativa del estatuto envuelto y ciertas consideraciones prácticas. En efecto el caso sim-plemente reitera la régla de. que depende de todas las circunstancias concurrentes el que la doctrina del ‘ ‘ último antecedente ’ ’ .sea de aplicación en un caso espe-cifico. En el presente caso dichas circunstancias demuestran lo contrario.